Citation Nr: 1712935	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  10-41 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral hearing loss.

2. Entitlement to service connection for a left shoulder disability.

3. Entitlement to service connection for left wrist disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to May 1989, and from November 2003 to April 2005. He received the Combat Action Badge in connection with his service in Iraq. Between those tours, he was a member of the California Army National Guard (CAARNG), during which he performed tours of active and inactive duty for training.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, California that granted service connection for bilateral hearing loss and tinnitus and assigned initial ratings of noncompensable and 10 percent, respectively, effective in June 2008; and, denied entitlement to service connection for the left shoulder and wrist disabilities. The Veteran did not appeal the initial rating of his tinnitus disability.

The January 2009 rating decision also denied entitlement to service connection for a left ankle disorder which the Veteran also appealed. In a September 2010 rating decision, a decision review officer granted service connection with an initial noncompensable rating, effective in June 2008. There is no indication in the claims file that the Veteran appealed either the effective date or the rating. Hence, that issue is not before the Board and will not be addressed in the decision below.

The Veteran appeared at a Board hearing at the RO in July 2014 before the undersigned. A transcript is associated with the claims file.

The Board remanded the case in December 2014 for further development, to include obtaining a VA examination and addendum opinion, as well as referral to the Director of Compensation Service for extraschedular consideration. The Appeals Management Center (AMC) readjudicated the claims in a September 2016 Supplemental Statement of the Case (SSOC), and returned the matters to the Board for further appellate review.

The issue of an initial compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has a current left shoulder disability that had its onset in active service.

2. The Veteran does not have a current left wrist disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left shoulder disability have been met. 38 U.S.C.A. §§ 1110, 1111, 1112, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2. The criteria for service connection for a left wrist disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of September 2008 and September 2010 letters.

The AOJ has substantially complied with the Board's December 2014 remand directives. Specifically, the December 2014 remand directed the AOJ to obtain an addendum opinion from the July 2013 VA examiner, arrange a VA examination to determine the Veteran's current bilateral hearing loss, and refer the case to the Director of Compensation Service for extraschedular consideration. All development was completed, and there is nothing to suggest the examinations or opinions are inadequate. Therefore, there has been substantial compliance with the Board's prior directives. See Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) (2015) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). At the Veteran's hearing the issues were identified, including the evidence needed to substantiate the claim and the elements of service connection. There was a discussion of possible evidence that could substantiate the claims and the Board subsequently undertook to develop such evidence via its remand.

As there is no indication that any additional notice or assistance could aid in substantiating these claims, the Board finds VA has satisfied its duties under the VCAA and proceeds with consideration of the appeal. See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for listed chronic diseases, such as arthritis, if such are shown to have been manifested to a compensable degree within a presumptive period (usually one year) following separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

A nexus to service may be presumed when "a chronic disease is 'shown in service (or within the presumptive period under § 3.307).'" Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013). To be "shown in service," there must be "a reliable diagnosis of the chronic disease while in service.... [T]he disease identity must be established and the diagnosis not be subject to legitimate question." Id. In such cases, the claimant need not demonstrate nexus, "so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease." Id.  

Alternatively, continuity of symptomatology may be used in place of nexus "[i]f evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported.'" Walker, 708 F.3d at 1336; 38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A. Left Shoulder Disability 

The Veteran contends he injured his left ankle, shoulder, and wrist in Iraq when he fell into a sewer ditch while backing up with his weapon drawn at approaching vehicles. He further asserted that this was a combat situation due to firefighting. See Transcript. There are medical records showing the Veteran received treatment for his ankle due to falling in a ditch. The Veteran asserts that he received pain medication not only for his ankle, but for his shoulder and wrist as well. He has consistently reported the incident occurred during the time period for which he received a Combat Action Badge. Therefore, the Veteran's statements regarding his combat-related injuries are highly credible. 

When a claimant engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships of service. 38 U.S.C.A. § 1154(b). "Congress enacted section 1154(b) because of its concern that combat veterans faced major obstacles when seeking to assemble the medical records necessary to establish that they suffered an injury or disease while in service." See Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012) (internal quotation and citation omitted). 

The Veteran's statements regarding his combat-related injuries are also consistent with the circumstances, conditions, and hardships of his service. See 38 U.S.C.A. § 1154(b). The Veteran served as an Armor Crewman and was deployed in support of operation IRAQI FREEDOM, so it is reasonable to assume that he was exposed to small arms fire as he performed his duties. The Veteran was also awarded a Combat Action Badge for his active duty service during this period. Thus, he is entitled to the combat presumption under section 1154(b). This presumption extends not only to the injury during combat, but also to the in-service symptomatology described by the Veteran. See Reeves, 682 F.3d at 999. Accordingly, the manifestation of a left shoulder disability in service is established on a presumptive basis pursuant to 38 U.S.C.A. § 1154(b).

The Veteran's statements further indicate he has suffered pain and weakness in his left shoulder since separating from service. The Veteran is competent to describe observable symptoms. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). He has continuously sought treatment for a left shoulder disability since separating from service. In December 2005, within a year of active service, and while still a member of the California Army National Guard, he sought treatment for left shoulder pain, and an X-ray impression at the time indicated mild degenerative changes at the left acromioclavicular joint. In February 2006, he sought treatment for shoulder and hand pain, and pursued conservative management due to the X-ray results. The Veteran sought treatment in September 2009 for ongoing left shoulder pain, and MRI results found moderate AC joint hypertrophic arthropathy. In October 2009, he was diagnosed with left shoulder impingement syndrome and given a steroidal injection. In March 2016 another X-ray of his left shoulder was ordered. In June 2016, he complained of left shoulder pain, and requested a cortisone injection. The Veteran continues to have left shoulder pain for which he continues to seek treatment. His statements are also sufficient to establish the nexus requirement for service connection, as "[s]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

A July 2013 VA examiner noted the Veteran had left shoulder arthritis. The examiner determined the Veteran's left shoulder disability was not likely related to service because there was no evidence he injured the shoulder in service. However, as previously discussed, the manifestation of an in-service left shoulder disability is established on a presumptive basis pursuant to 38 U.S.C.A. § 1154(b), as well as presumptive service connection under 38 C.F.R. §§ 3.307, 3.309(a). This was not taken into consideration by the July 2013 examiner; therefore, his opinion is of little probative value. 

Ultimately, the Veteran has a currently diagnosed left shoulder disability. He benefits from the combat presumption with regard to an in-service injury, as well as presumptive service connection for a chronic disease under 38 C.F.R. §§ 3.307, 3.309(a), and his statements regarding a continuity of symptomology are sufficient to establish the requisite nexus. Therefore, entitlement to service connection for a left shoulder disability is warranted.



B. Left Wrist Disability

The evidence fails to establish the Veteran has a left wrist disability. A current disability must be present for a valid service connection claim. Brammer v. Derwinski, 3 Vet. App. 223, 225.

The Veteran sought treatment for pain in his wrist and in December 2005. He indicated the joint pain was triggered by push-ups, raising a gun, and driving a forklift. He has noted pain on palpation deep in the joint. He also had a positive Finklestein test on his left wrist and an assessment of DeQuiervan's of the left thumb. 

In February 2006, the veteran complained of hand pain and was given X-ray results that showed "no evidence of acute fracture, dislocation, or significant osseous degenerative changes" of the left wrist. A plan for conservative management was set.

In July 2013, the Veteran was afforded a VA examination where the examiner noted a diagnosis of left wrist sprain in December 2005. While this is not a current diagnosis, the examiner further noted the Veteran continued to have mild wrist pain triggered by daily forklift driving and bench-pressing weights. Examination of the wrist showed full range of motion with no objective evidence of pain, no localized tenderness or pain and full wrist strength. Further, imaging did not show degenerative or traumatic arthritis, or any other significant findings. The examiner opined the claimed condition was less likely than not incurred in or caused by active duty service. The March 2015 addendum opinion reasoned that the examination did not show any significant left wrist disabling findings.

The Veteran has reported pain in his wrist intermittently throughout the appeal period. However, his pain has not been diagnosed. Although the Veteran is competent to report observable complaints such as pain when operating a forklift or bench-pressing weights, he is not competent to provide a diagnosis to account for such complaints.  Pain without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted). Sanchez-Benitez v. West, 13 Vet App 282 (1999). 

As such, the preponderance of the evidence is against service connection for a left wrist disability. Reasonable doubt does not arise, and the benefit-of-the-doubt doctrine does not apply; the Veteran's claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a left (dominant) shoulder disability is granted.

Service connection for a left (dominant) wrist disability is denied.


REMAND

With regard to the remaining issue on appeal, the Board finds that a remand is necessary in order to obtain outstanding VA treatment records. Specifically, a November 2016 VA audiology consult notes that the Veteran was seen for a hearing evaluation and considered a hearing aid candidate. The audiologist summarized his hearing acuity, but the complete audiological results of the hearing evaluation are not provided. The treatment record notes that an audiogram was recorded, and that the results were viewable under "tools, then audiogram display." As the November 2016 VA audiogram, if procured, could bear on the outcome of his claim still on appeal, efforts must be made to obtain them, as well as any VA treatment records dated after January 10, 2017. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Accordingly, the case is REMANDED for the following action:

1. Obtain the complete results, including the audiogram, of the November 2016 VA audiology consultation, as well as any VA treatment records dated after January 10, 2016.

2. If the newly received evidence shows a change in the disability, afford the Veteran a new VA examination to evaluate the severity of his hearing loss disability.

3. If the benefits sought on appeal remain denied, issue a supplemental statement of the case. Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


